Citation Nr: 0626468	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  02-14 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for chronic anxiety 
manifested by gastrointestinal distress, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an increased rating for appendectomy scar, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for right inguinal 
hernia repair scar, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The appellant served on active duty from January 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In February 2005, the Board granted the 
appellant's motion to advance his appeal on the docket.  In 
February 2005, this case was remanded to the RO via the 
Appeals Management Center (AMC), in Washington, for further 
development.  Additional development showed atrophy of the 
right testicle due to right inguinal hernia repair and the RO 
thereafter awarded service connection for atrophy of the 
right testicle along with special monthly compensation based 
on loss of use of a creative organ; these issues are not 
currently on appeal.


FINDINGS OF FACT

1.  Chronic anxiety is currently manifested by excessive gas 
and gastrointestinal discomfort.

2.  The appellant's appendectomy scar is between 8 and 15 
centimeters in length and tender.

3.  The appellant's right inguinal hernia scar is between 6 
and 9 centimeters in length and tender; no hernia recurrence 
is shown.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for chronic anxiety manifested gastrointestinal 
distress are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9400-7346 (2005).

2.  The criteria for a disability evaluation in excess of 10 
percent for appendectomy scar are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Codes 
7804 (2005).

3.  The criteria for a disability evaluation in excess of 10 
percent for post operative right inguinal hernia scar are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.118, Diagnostic Codes7804 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim; (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).

The Board finds that the VCAA letter sent to the appellant in 
March 2001 complied with statutory notice requirements as 
outlined above, except as to elements 1 and 4; however, 
notice as to all the elements, including 1 and 4, was 
provided subsequently in the Statement of the Case (SOC) and 
the claims were thereafter readjudicated.

Prior to the initial adjudication of the claims in June 2001, 
the RO sent the appellant a letter dated March 2001, wherein 
he was generally notified of the new VCAA law.  This VCAA 
letter specifically informed the appellant of the evidence VA 
would obtain and that evidence he should provide.  In the 
June 2002 SOC, the appellant was provided VCAA-compliant 
notice via the provisions of 38 C.F.R. § 3.159, which 
included notice to provide all pertinent information or 
evidence is his possession and notice of the disability 
rating criteria.  Thereafter the claims were readjudicated in 
a December 2002 rating decision and Supplemental SOC, and 
again in an April 2006 Supplemental SOC.

In this case, the appealed AOJ decision was initiated shortly 
after the VCAA was enacted and, as such, non-fully compliant 
content in the VCAA notice is not unusual.  The Court 
acknowledged in Pelegrini that some claims were pending at 
the time the VCAA was enacted and that proper notice prior to 
the initial AOJ decision was impossible. The Court 
specifically stated in Pelegrini that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, here, while VCAA-compliant notice 
was possible prior to the initial adjudication of the claim, 
applying the Peligrini dicta, this timing error in the notice 
does not nullify the rating action upon which this appeal is 
based since the appellant was not prejudiced by this timing 
defect.  The Board specifically finds that the appellant was 
not prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claim.  Additionally, 
for reasons discussed below, his claims fail.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence, 
affording him physical examinations, and obtaining a medical 
opinion where necessary.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the claims file, and 
the appellant does not appear to contend otherwise.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the appellant and that no 
further action is necessary to meet the requirements of the 
VCAA.

Furthermore, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the claimant.

II.  Claims for Increase

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2005).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2005).

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A.  Chronic Anxiety

In a March 1946 rating decision, service connection was 
established for psychoneurosis hysteria, analogy for gastric 
distress of nervous origin, at the 10 percent disability 
level.  Service discharge examination noted that the 
appellant had epigastric distress after eating, not 
associated with nausea or vomiting, and that acid food caused 
stomach pain.  The examiner stated that this was of "nervous 
origin."

In February 2001, the appellant requested an increased 
disability rating for "neurosis."  In a December 2002 
rating decision, a 30 percent disability evaluation was 
assigned for chronic anxiety manifested by gastrointestinal 
distress under Diagnostic Code 9400-7346.

Generalized anxiety is evaluated under Diagnostic Code 9400.  
The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  Under the revised schedular criteria, a 30 percent 
schedular evaluation contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2005).

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See id.

A 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish or maintain effective 
relationships.  See id. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

A review of the records shows that the appellant has not been 
treated for psychiatric problems, including anxiety post 
service although he and his wife report a long history of 
stomach problems related to nerves.  Recent VA outpatient 
treatment records show that the appellant was seen for 
complaints of severe acid reflux in February 2001.  
Gastroesophogeal reflux disease (GERD) was assessed.

On VA examination in April 2001, the appellant reported 
stomach problems beginning in service that included bloating, 
cramps, pain, gas, and burping.  The impression was GERD and 
the examiner opined that the appellant had a hypermotility 
problem of the stomach with chronic hyperacidity unrelated to 
his nervous problem.

On VA psychiatric examination in April 2001, the appellant 
reported that he had been married for over 50 years to his 
second wife and that they had 2 sons along with 
grandchildren.  By history, he worked continuously after 
service until retirement at about age 65.  He reported 
spending time working as a marshal at the local golf course 
where he lives and playing golf.  He also reported taking his 
granddaughter places and running errands.  He denied sleep 
disturbance, but complained of gastric reflux.  Objectively, 
the appellant was casual and neat in appearance, pleasant, 
goal-oriented, and oriented as to time, place and person, 
with a sense of humor.  He was able to organize his thoughts 
and express himself.  Mood and affect were normal.  Intellect 
was average, memory was good, and judgment was good, but he 
had little insight.  The impression was chronic mild anxiety 
manifested by gastrointestinal distress.  A GAF score of 80 
was assigned.

On VA examination in April 2002, the appellant was deemed to 
have an undiagnosed condition manifested primarily by gaseous 
distention of the abdomen.  It was noted that upper 
gastrointestinal series conducted in service and by VA 
revealed no significant abnormality of the stomach and no 
evidence of GERD or hiatal hernia.  The examiner opined that 
gaseous distention was unlikely related to a disease of the 
stomach and that "no organic cause could be demonstrated to 
account for the veteran's symptoms."

On VA examination in March 2004, the appellant reported a 
history of severe abdominal gas since service.  Examination 
was unremarkable.  The impression was history of peptic ulcer 
disease, not currently shown, and hiatal hernia, not 
currently shown.  It was noted that there were moderate 
symptoms of functional esophageal reflux, uncontrolled, but 
minimal disability.

On VA psychiatric examination in March 2004, the appellant 
complained of severe gas pain relieved with medication.  
Objectively, the appellant was very pleasant and cooperative, 
and did not appear bothered by gastrointestinal distress 
although his symptoms reportedly occur daily.  It was noted 
that the appellant was married for over 50 years, retired, 
and spends his time playing golf and reading.  There was no 
impairment of thought process.  There was no disturbance of 
behavior.  When asked the cause of his illness, the appellant 
responded that it was the food he ate while in New Guinea, 
causing stomach upset, which he has been unable to resolve 
although it was improved with Prevacid.  The diagnostic 
impression was generalized anxiety disorder manifested by 
excess gas and gastrointestinal discomfort.  A current GAF 
score of 65 was assigned.

On VA psychiatric examination in April 2005, the appellant 
provided a similar history to that previously given.  He 
denied prior mental health treatment and reported that 
anxiety exacerbated his stomach problems.  Objectively, there 
was no impairment of thought process or disturbance of 
behavior.  He had very superior intellectual functioning.  
The appellant reported poor short-term memory, and denied 
social or work impairment due to anxiety symptoms, but 
referred to a great deal of stomach pain and discomfort as 
well as a history of panic attacks and social phobia.  The 
examiner opined that it was plausible that the appellant's 
epigastric condition was exacerbated or in some way connected 
to his experience of anxiety, noting that such people 
frequently have nausea and bloating and are diagnosed with 
somatoform disorder.  The diagnosis was undifferentiated 
somatoform disorder and generalized anxiety disorder.  A GAF 
score of 55 was assigned.

Upon weighing the evidence of record, including the 
appellant's and his wife's statements, the Board believes 
that the appellant's somatic symptoms involving stomach pain 
and gas, with some social and occupational impairment, do not 
satisfy the criteria for increase and more closely 
approximate the criteria for a 30 percent disability rating.  
The evidence of record establishes that the appellant has 
been married for over 50 years, has children and 
grandchildren with whom he is involved, that he is retired 
but marshals at a golf course a couple days of week, and that 
he enjoys playing golf.  The appellant's wife reports that he 
has numerous psychiatric symptoms to include depression, 
panic attacks, anger, mood swings, etc.  However, even 
presuming the credibility of these symptoms, they do not 
appear to significantly interfere with the appellant's daily 
functioning.  We note that between 2001 and 2005, GAF scores 
of 80, 65, and most recently 55 have been assigned.  This 
indicates that his symptoms range from mild to moderate.  A 
GAF score of 61 to 70 reflects some mild symptoms or some 
difficulty in social or occupational functioning, but 
generally functioning well and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (i.e. occasional panic 
attacks) or moderate difficulty in social or occupational 
functioning (i.e. few friends, conflicts).  See 38 C.F.R. 
§ 4.130 (2005).

The Board finds that the appellant's psychiatric disability, 
diagnosed as somatoform disorder and generalized anxiety, is 
primarily manifested by excess gas and gastrointestinal 
discomfort.  These are physical, somatic complaints of the 
stomach based on the appellant's history and statements.  The 
evidence shows that these symptoms do not result in 
impairment with reduced reliability and productively.  
Therefore, the preponderance of the evidence is against an 
evaluation in excess of 30 percent for chronic anxiety.  In 
reaching a determination in this case, the Board has 
considered the whole of the evidence, to include the 
appellant's statements along with those of his wife, the 
assigned GAF scores, and the medical records.
We note that the appellant and his representative argue that 
separate disability evaluations are warranted for his 
psychiatric disability and his stomach complaints.
Although there is a physical component of the appellant's 
somatization disorder and anxiety, which is important to 
recognize, the Board chooses to assign a rating under the 
Diagnostic Code 9400, generalized anxiety disorder, to 
represent the dominant aspect of the disability and so as to 
avoid pyramiding of his disability rating.  The weight of the 
medical evidence shows that the anxiety disorder is the 
predominant disability even though it is manifested by excess 
gas and gastrointestinal discomfort.  There is no confirmed 
diagnosis of any stomach disability that would warrant a 
separate rating based on disability of the digestive system 
apart from the appellant's service connected psychiatric 
disability.  See 38 C.F.R. § 4.126(d) (2005).

Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

B.  Scars

By a January 1946 rating decision, service connection was 
established for post operative appendix and right inguinal 
hernia scars at the noncompensable disability level.  This 
evaluation was continued in a June 2001 rating decision.  In 
a December 2002 rating decision, the RO awarded separate 10 
percent disability evaluations for scars related to 
appendectomy and right inguinal hernia repair under 
Diagnostic Code 7804.  See 38 C.F.R. § 4.118, Diagnostic Code 
7804 (By regulatory amendment, effective August 30, 2002, 
changes were made to the Rating Schedule criteria for 
evaluating skin disabilities, as set forth in 38 C.F.R. 
§§ 4.118 (2001); see 67 Fed. Reg. 49596- 49599 (2002)).

Diagnostic Code 7803 provides that superficial, unstable 
scars warrant assignment of a 10 percent evaluation.  Note 
(1) defines an unstable scar as one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) defines a superficial scar as one not associated 
with underlying soft tissue damage.  Diagnostic Code 7804 
provides that superficial scars that are painful on 
examination warrant a 10 percent evaluation.  Note (1) 
defines a superficial scar as one not associated with 
underlying soft tissue damage.  Scars are otherwise rated 
based on limitation of function of affected part pursuant to 
Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (2005).

On VA examination in April 2001, there was a vague tenderness 
across the epigastrum but no masses or hernias felt.  The 
appellant reported tenderness over his appendectomy and 
inguinal hernia repair scars.  Clinical findings revealed an 
appendectomy scar measuring about 8 to 10 centimeters in 
length, described as long, flat, non-elevated, and normal.  
Below the appendectomy scar, there was a right inguinal 
hernia scar measuring 6 to 7 centimeters in length, described 
as flat; no herniation or recurrence of any abnormality was 
seen.

On VA examination in April 2002 and March 2004, the old 
appendectomy and right inguinal scars were seen.  The 
appellant reported pain at the hernia site with walking and 
lifting over 25 pounds in weight.  Clinical findings reflect 
an appendectomy scare that measured about 15 centimeters.  
Also, there was a right inguinal hernia scar that measured 
about 9 centimeters.  There was no recurrence of inguinal 
hernia.  Scars were described as tender.

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for 
appendectomy and right inguinal hernia scars.  The rating 
schedule provides a maximum 10 percent disability rating for 
superficial, tender scars like the appellant's appendectomy 
and right inguinal hernia scars.  38 C.F.R. § 4.118, 
Diagnostic Code 7894 (2005).  VA examinations in 2001, 2002, 
and 2004 reflect clinical findings for tenderness at the scar 
site.

With respect to the post operative right inguinal hernia, the 
Board has considered the provisions of Diagnostic Code 7338.  
See 38 C.F.R. § 4.114, Diagnostic Code 7338 (2005).  Under 
these provisions, a 30 percent evaluation is warranted for a 
small hernia which is postoperative and recurrent, or 
unoperated irremediable, and not well supported by a truss, 
or not readily reducible.  As the medical record shows, there 
is no recurrence of hernia.  As such, this provision is not 
for application.

In reaching this decision the Board considered the issue of 
whether the appellant's service-connected scars standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, no medical evidence has 
been presented showing factors not already contemplated by 
the rating criteria, such as frequent periods of 
hospitalization or incapacitating episodes, due solely to the 
service-connected scars, as to render impractical the 
application of the regular schedular standards.  The regular 
schedular standards and the ratings currently assigned, 
adequately compensate for any adverse impact caused by this 
disability.  In light of the foregoing, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met. 


ORDER

An evaluation in excess of 30 percent for chronic anxiety 
manifested by gastrointestinal distress is denied.

An evaluation in excess of 10 percent for appendectomy scar 
is denied.

An evaluation in excess of 10 percent for right inguinal 
hernia scar is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


